Name: 90/534/EEC: Council Decision of 22 October 1990 amending Decision 86/138/EEC concerning a demonstration project with a view to introducing a Community system of information on accidents involving consumer products, and fixing the financial allocation for the last two years of its operation
 Type: Decision_ENTSCHEID
 Subject Matter: consumption
 Date Published: 1990-10-27

 Avis juridique important|31990D053490/534/EEC: Council Decision of 22 October 1990 amending Decision 86/138/EEC concerning a demonstration project with a view to introducing a Community system of information on accidents involving consumer products, and fixing the financial allocation for the last two years of its operation Official Journal L 296 , 27/10/1990 P. 0064 - 0065COUNCIL DECISION of 22 October 1990 amending Decision 86/138/EEC concerning a demonstration project with a view to introducing a Community system of information on accidents involving consumer products, and fixing the financial allocation for the last two years of its operation (90/534/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Decision 86/138/EEC (4) set up a demonstration project limited to a five-year period with a view to the possible introduction of a Community system to collect information on the various aspects connected with the safety of products where they are involved in accidents and particularly on the respective roles of the product, the victims and their surroundings at the time of the accident; whereas this information is of major importance to consumer protection; Whereas Article 3 of the Decision set the allocation for implementation of the project during the first three years; whereas the Council was to take a decision on the financial allocation required for the last two years on the basis of a report from the Commission on results obtained during the first two years; Whereas the Commission presented that report to the Council on 23 January 1989; Whereas the adjustment of the project needed to ensure attainment of its objectives and improved operation during the last two years requires that 1989 be regarded as a transitional year, which does not actually count for the calculation of the five-year period, and also that certain provisions of Decision 86/138/EEC be amended; Whereas the project should be revised so that it is left to the Member States to manage the collection, exploitation, summary and evaluation of the data at national level; Whereas the Commission should confine itself to determining in advance the methods to be used in collecting the data as well as the bases for a harmonized evaluation and subsequently to carrying out the exploitation, summary and dissemination of the results at Community level; Whereas, however, data collection and the work carried out by the Member States should continue to receive Community funding, HAS ADOPTED THIS DECISION: Article 1 Decision 86/138/EEC is hereby amended as follows: 1. In Article 1 (1), the words 'five years' shall be replaced by 'six years'. 2. Article 2 shall be replaced by the following: 'Article 2 Member States shall collect the information referred to in Annex I, according to the procedures laid down in that Annex.' 3. Article 3 shall be replaced by the following: 'Article 3 The maximum amount considered necessary for the Community's participation in the implementation of the project in 1990 and 1991 shall be ECU 4,9 million. An indicative breakdown of this amount is set out in Annex II.' 4. Article 4 shall be replaced by the following: 'Article 4 1. The Commission shall ensure the coherency and the coordination of the project and its implementation by the Member States. This coordination shall be carried out in conjunction with the Committee referred to in Article 7. 2. Member States shall exploit directly the national data collected and submit to the Commission annual reports containing a summary and an evaluation at national level of the results obtained. The Commission shall determine the methods to be used by the Member States to collect the data, shall draw up guidelines for the harmonization of the national reports on the exploitation of the data and shall ensure, where appropriate, that they are exploited, summarized and disseminated at Community level. 3. The Commission shall undertake the studies which it considers necessary in carrying out its tasks. 4. In carrying out its tasks referred to in paragraphs 1, 2 and 3, the Commission shall consult the Committee referred to in Article 7.' 5. In Article 7 (2), the following sentence shall be added: 'The Committee shall meet at least three times a year.' 6. In point 1 of Annex 1, the second sentence shall be deleted. 7. In Annex I, the following paragraph shall be added to point 2: 'The Commission may collect the additional information it considers necessary during the demonstration project.' 8. In Annex I, point 4 shall be replaced by the following: '4. As soon as this Decision is adopted, details of the participation of each Member State shall be fixed according to the procedure set out in Article 7. The allocation of hospitals among the Member States shall be as follows: Member State Number of hospitals Belgium 4 Denmark 5 Germany - (*) Greece 4 Spain 8 France 8 Ireland 2 Italy 7 Luxembourg 1 Netherlands 7 Portugal 6 United Kingdom 11 Total 63 (*) The Federal Republic of Germany's participation takes the form of household surveys.' 9. Annex II shall be replaced by the following: 'ANNEX II INDICATIVE BREAKDOWN OF FUNDS The following guidelines will be used in the breakdown of the amount of ECU 4,9 million referred to in Article 3 of the Decision: (a) work carried out by the Commission (data collection methods and analytical reports, dissemination and exploitation at Community level of national results, necessary additional studies): ECU 0,9 million; (b) funds allocated to the Member States for the collection and exploitation of the data: ECU 4 million. Community financial support for the hospitals participating in the collection shall be allocated on the basis of a uniform rate amounting to 80 % of the real costs up to a support ceiling of ECU 28 000 per hospital per year. Moreover, for all new hospitals, supplementary financial support of ECU 5 000 would be provided during the first year of their participation in the project as a contribution towards the installation and start-up costs. Finally, annual Community financial support of ECU 15 000 per Member State could be provided as a contribution towards the data-processing costs incurred by Member States at national level.' Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 22 October 1990. For the Council The President A. BATTAGLIA (1) OJ No C 300, 29. 11. 1989, p. 14. (2) OJ No C 231, 17. 9. 1990. (3) OJ No C 62, 12. 3. 1990, p. 21. (4) OJ No L 109, 26. 4. 1986, p. 23.